McCLELLAN, J.
It is immaterial in this case whether the circuit court had the power to order the jury commissioners to refill the jury box or not, or whether the commissioners refilled it under that order. With or Avithout that order the commissioners had the power and it was their duty to refill the box as and at the time they did refill it; and the venire draivn from the box so refilled Avas not open to the objection taken to it. — Code of 1896, § § 4982, 4985. The court properly overruled the motion to quash the venire, and its judgment is affirmed.
Affirmed.